
	

115 S3652 IS: Saudi Arabia Accountability and Yemen Act of 2018
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3652
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Mr. Menendez (for himself, Mr. Young, Mr. Reed, Mr. Graham, Mrs. Shaheen, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To support the peaceful resolution of the civil war in Yemen, to address the resulting humanitarian
			 crisis, and to hold the perpetrators responsible for murdering a Saudi
			 dissident.
	
	
 1.Short titleThis Act may be cited as the Saudi Arabia Accountability and Yemen Act of 2018.
 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title. Sec. 2. Table of contents. TITLE I—Peaceful resolution of the civil war in Yemen and protection of civilians Sec. 101. Statement of policy. Sec. 102. Sense of Congress. Sec. 103. United States strategy for ending the war in Yemen. Sec. 104. Report on accountability for violations of international law, including war crimes, and other harm to civilians in Yemen. Sec. 105. Suspension of arms transfers to Saudi Arabia. Sec. 106. Prohibition on in-flight refueling of Saudi coalition aircraft operating in Yemen. Sec. 107. Imposition of sanctions with respect to persons hindering humanitarian access and threatening the peace or stability of Yemen. Sec. 108. Imposition of sanctions with respect to persons supporting the Houthis in Yemen. Sec. 109. GAO review of United States military support to Saudi-led coalition. TITLE II—Saudi Arabia accountability Sec. 201. Imposition of sanctions on persons responsible for the death of Jamal Khashoggi. Sec. 202. Report on Saudi Arabia’s human rights record. TITLE III—General provisions Sec. 301. Rule of construction. Sec. 302. Sunset.  IPeaceful resolution of the civil war in Yemen and protection of civilians 101.Statement of policyIt is the policy of the United States—
 (1)to support United Nations-led efforts for a comprehensive political settlement that leads to a territorially unified, stable, and independent Yemen;
 (2)to insist on the urgent need for a political solution, consistent with United Nations Security Council Resolution 2216, or any successor United Nations Security Council Resolution demanding an end to violence in Yemen and peaceful resolution of the conflict in that country;
 (3)to reject all statements, policies, or actions advocating for a military solution to the civil war in Yemen; and
 (4)to encourage long-standing United States security partners, including the Government of Saudi Arabia and the Government of the United Arab Emirates, to take the lead in confidence-building measures that open space for political dialogue to end the war in Yemen and address the humanitarian crisis.
 102.Sense of CongressIt is the sense of Congress that— (1)direct negotiations between the Government of Saudi Arabia and representatives of the Houthi movement (also known as Ansar Allah) are required—
 (A)to reach a political solution; (B)to address the suffering of the Yemeni people; and
 (C)to counter efforts by Iran, al Qaeda, and ISIS to exploit instability for their own malign purposes;
 (2)the Government of Saudi Arabia and the Government of the United Arab Emirates bear significant responsibility for the economic stabilization and eventual reconstruction of Yemen; and
 (3)the United States and the international community must continue to support the work of United Nations Special Envoy Martin Griffiths to achieve a political solution to the civil war in Yemen.
				103.United States strategy for ending the war in Yemen
 (a)Defined termIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on Armed Services of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Committee on Armed Services of the House of Representatives. (b)StrategyNot later than 30 days after the date of the enactment of this Act, and every 90 days thereafter until a complete cessation of hostilities in the Yemen civil war, the Secretary of State, the Administrator of the United States Agency for International Development, the Secretary of Defense, and the Director of National Intelligence shall provide a briefing to the appropriate congressional committees on the progress of the United States strategy to end the war in Yemen.
 (c)ElementsThe briefing required under subsection (b) shall include— (1)a summary of the United States national security interests threatened by continued civil war and instability in Yemen;
 (2)a description of the steps necessary to end the civil war in Yemen and achieve a territorially unified, stable, and independent Yemen;
 (3)a description of whether the Saudi-led coalition, the internationally recognized Government of Yemen, local Yemeni forces, and Ansar Allah are taking the necessary steps referred to in paragraph (2);
 (4)a description of United States activities to encourage all parties to take the necessary steps referred to in paragraph (2);
 (5)an assessment of the threat posed by Al Qaeda and the Islamic State in Yemen to United States national security, including—
 (A)a comprehensive list of all sources of support received by these groups; and (B)an assessment regarding whether the activities of Al Qaeda in the Arabian Peninsula and the Islamic State in Yemen have expanded or diminished since the beginning of the war in Yemen;
 (6)an explanation of how the United States has used, and plans to use, its military and diplomatic leverage—
 (A)to end the civil war in Yemen; and (B)to move the stakeholders in the war toward a political process to end the war;
 (7)an assessment of Iran’s activities in Yemen, including— (A)a comprehensive summary of all recipients of illicit Iranian support in Yemen; and
 (B)an assessment regarding whether the scope of Iran’s influence and activities in Yemen have increased or decreased since the beginning of the war in Yemen;
 (8)a description of Russia’s activities in Yemen and an assessment of Russia’s objectives for such activities; and
 (9)any other matters relevant to ending the civil war in Yemen. 104.Report on accountability for violations of international law, including war crimes, and other harm to civilians in Yemen (a)Sense of CongressIt is the sense of Congress that—
 (1)all stakeholders in the conflict in Yemen should end all practices involving arbitrary arrests, enforced disappearances, torture, and other unlawful treatment;
 (2)all stakeholders in the conflict in Yemen should reveal the fate or the location of all persons who have been subjected to enforced disappearance by such stakeholders;
 (3)all persons who remain in custody as a result of the conflict in Yemen should be granted immediate access to their families;
 (4)the locations of all detention facilities run or supervised by members of the Saudi-led coalition should be revealed and brought under the supervision of the Prosecutor General of Yemen;
 (5)independent monitors should be granted access to all places of detention in Yemen; (6)all stakeholders to the conflict in Yemen should fully cooperate with the United Nations Panel of Experts on Yemen.
 (b)Defined termIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on Armed Services of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Committee on Armed Services of the House of Representatives. (c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees that describes the causes and consequences of civilian harm occurring in the armed conflict in Yemen, including war crimes, and gross violations of human rights as a result of the actions of all parties to the conflict.
 (d)ElementsThe report required under subsection (c) shall include— (1)a description of civilian harm occurring in the context of the armed conflict in Yemen, including—
 (A)mass casualty incidents; and (B)damage to, and destruction of, civilian infrastructure and services, including—
 (i)hospitals and other medical facilities; (ii)electrical grids;
 (iii)water systems; (iv)ports and port infrastructure; and
 (v)other critical infrastructure; (2)violations of the law of armed conflict committed during the war in Yemen by—
 (A)all forces involved in the Saudi-led coalition and all forces fighting on its behalf; (B)members of the Houthi movement and all forces fighting on its behalf;
 (C)members of violent extremist organizations; and (D)any other combatants in the conflict;
 (3)as examples of violations referred to in paragraph (2)— (A)alleged war crimes;
 (B)specific instances of failure by the parties to the conflict to exercise distinction, proportionality, and precaution in the use force in accordance with the law of armed conflict;
 (C)arbitrary denials of humanitarian access and the resulting impact on the alleviation of human suffering;
 (D)detention-related abuses; and (E)other acts that may constitute violations of the law of armed conflict; and
 (4)recommendations for establishing accountability mechanisms for the civilian harm, war crimes, other violations of the law of armed conflict, and gross violations of human rights perpetrated by parties to the conflict in Yemen, including—
 (A)the potential for prosecuting individuals perpetrating, organizing, directing, or ordering such violations; and
 (B)establishing condolence payments for the impacted members of the civilian population. (e)FormThe report required under subsection (c) shall be submitted in unclassified form, but may contain a classified annex.
				105.Suspension of arms transfers to Saudi Arabia
 (a)Defined termIn this section, the term appropriate committees of Congress means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on Foreign Affairs of the House of Representatives; (3)the Committee on Armed Services of the Senate; and
 (4)the Committee on Armed Services of the House of Representatives. (b)RestrictionExcept as provided in subsection (c), during the period beginning on the date of the enactment of this Act and ending on September 30, 2020, the United States Government—
 (1)may not sell, transfer, or authorize licenses for export to the Government of Saudi Arabia any item designated under Category III, IV, VII, or VIII on the United States Munitions List pursuant to section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)); and
 (2)shall suspend any licenses or other approvals that were issued before the date of the enactment of this Act for the export to the Government of Saudi Arabia of any item designated under Category IV of the United States Munitions List.
 (c)ExceptionThe prohibition under subsection (b) shall not apply to sales, transfers, or export licenses relating to ground-based missile defense systems.
 (d)WaiverThe President may waive the restriction under subsection (b) for items designated under Categories III, VII, and VIII of the United States Munitions List not earlier than 30 days after—
 (1)the Secretary of State, in coordination with the Secretary of Defense, submits a written, unclassified certification to the appropriate committees of Congress stating that—
 (A)such waiver is in the national security interests of the United States; (B)the Saudi-led coalition, during the 180-day period immediately preceding the date of such certification, has continuously—
 (i)honored a complete cessation of hostilities in the Yemen civil war, including ending all air strikes and all offensive ground operations that are not associated with al Qaeda in the Arabian Peninsula or ISIS;
 (ii)fully supported, in statements and actions, the work of United Nations Special Envoy Martin Griffiths to find a political solution to the conflict in Yemen; and
 (iii)abstained from any actions to restrict, delay, or interfere with the delivery of cargo to or within Yemen unless—
 (I)such action was taken exclusively to carry out inspections based on specific intelligence that a cargo shipment contains weapons prohibited under United Nations Security Council Resolution 2216; and
 (II)the Saudi-led coalition timely submitted any reports required under such Resolution after the conclusion of such action; and
 (C)Ansar Allah or associated forces, during the 180-day period immediately preceding the date of such certification—
 (i)launched missile or unmanned aerial vehicle strikes into Saudi Arabia or the United Arab Emirates; (ii)conducted ground incursions into the territory of Saudi Arabia or the United Arab Emirates;
 (iii)accepted weapons, weapons components, funding, or military training from the Islamic Republic of Iran;
 (iv)attacked vessels in the Red Sea; or (v)prohibited or otherwise restricted, directly or indirectly, the transport or delivery of humanitarian or commercial shipments to and within Yemen; and
 (2)not later than 45 days after the submission of the certification under paragraph (1), the Comptroller General of the United States submits a written, unclassified report to the appropriate committees of Congress assessing the responsiveness, completeness, and accuracy of such certification.
 (e)Classified briefingIf the Secretary of State and the Secretary of Defense determine that Ansar Allah has engaged in any of the actions described in subsection (d)(1)(C), the Secretaries shall provide a classified briefing to the appropriate committees of Congress not later than 10 days after submitting the certification under subsection (d)(1) to provide details to support such determination.
				106.Prohibition on in-flight refueling of Saudi coalition aircraft operating in Yemen
 No Federal funds may be obligated or expended under section 2342 of title 10, United States Code, or under any other applicable statutory authority, to provide in-flight refueling of Saudi or Saudi-led coalition non-United States aircraft conducting missions as part of the ongoing civil war in Yemen.
			107.Imposition of sanctions with respect to persons hindering humanitarian access and threatening the
			 peace or stability of Yemen
 (a)Sense of CongressIt is the sense of Congress that the President should continue to implement Executive Order 13611 (77 Fed. Reg. 29533), relating to blocking property of persons threatening the peace, security, or stability of Yemen.
 (b)SanctionsNot later than 60 days after the date of the enactment of this Act, the President shall impose the sanctions described in subsection (c) with respect to each person that the President determines—
 (1)(A)is knowingly blocking access to Yemeni ports, ports of entry, or other facilities used by the United Nations, its specialized agencies and implementing partners, national and international nongovernmental organizations, or any other actors engaged in humanitarian relief activities in Yemen; or
 (B)is otherwise hindering the efforts of such organizations to deliver humanitarian relief, including through diversion of goods and materials intended to provide relief to civilians in Yemen;
 (2)(A)is knowingly threatening the humanitarian actors referred to in paragraph (1)(A); or (B)is engaging in acts of violence against such actors in Yemen or across conflict lines and borders;
 (3)is responsible for actions or policies that are intended to undermine— (A)the United Nations-led political process to end the conflict in Yemen; or
 (B)efforts to promote stabilization and reconstruction in Yemen; (4)is a successor entity to a person referred to in paragraphs (1) through (3);
 (5)owns or controls, or is owned or controlled by, a person referred to in paragraphs (1) through (3); (6)is acting for or, on behalf of, a person referred to in paragraphs (1) through (3); or
 (7)has knowingly provided, or attempted to provide, financial, material, technological, or other support for, or goods or services in support of, a person referred to in paragraphs (1) through (3).
					(c)Sanctions described
 (1)In generalThe sanctions described in this subsection are the following: (A)Asset blockingIn accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the President shall block all transactions in all property and interests in property of a person subject to subsection (a) if such property and interests in property—
 (i)are in the United States; (ii)are transported into the United States; or
 (iii)are in, or come into, the possession or control of a United States person. (B)Aliens ineligible for visas, admission, or parole (i)Exclusion from the united statesThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien subject to subsection (b).
							(ii)Current visas revoked
 (I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of any such officer or Secretary) shall revoke any visa or other entry documentation issued to an alien subject to subsection (b), regardless of when such visa was issued.
 (II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (2)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of the imposition of sanctions under this section.
 (3)PenaltiesAny person that violates, attempts to violate, conspires to violate, or causes a violation described in subsection (b), or any regulation, license, or order issued to carry out such paragraph, shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of such section.
					108.Imposition of sanctions with respect to persons supporting the Houthis in Yemen
 (a)DeterminationNot later than 30 days after the date of the enactment of this Act, the President shall determine if the Houthi movement (also known as Ansar Allah) has engaged meaningfully in United Nations-led efforts for a comprehensive political settlement that leads to a territorially unified, stable, and independent Yemen.
 (b)SanctionsIf the President is unable to make the determination described in subsection (a), the President shall impose the sanctions described in subsection (c) on any person that the President determines—
 (1)has knowingly assisted, sponsored, provided, or attempted to provide significant financial, material, or technological support for, or goods or services in support of, the Houthis movement in Yemen, its successor entities, entities that own or control, or are owned or controlled by, the Houthi movement, or entities acting for, or on behalf of, the Houthi movement;
 (2)has knowingly engaged in any activity that materially contributes to the supply, sale, or direct or indirect transfer to or from the Houthi movement in Yemen, its successor entities, entities that own or control, or are owned or controlled by, the Houthi movement, or entities acting for or on behalf of the Houthi movement, of any firearms or ammunition, battle tanks, armored vehicles, artillery or mortar systems, aircraft, attack helicopters, warships, missiles or missile systems, or explosive mines of any type (as such terms are defined for the purpose of the United Nations Register of Conventional Arms), ground-to-air missiles, unmanned aerial vehicles, or related materiel, including spare parts;
 (3)has knowingly provided any technical training, financial resources or services, advice, other services or assistance related to the supply, sale, transfer, manufacture, maintenance, or use of arms and related materiel described in paragraph (2) to the Houthi movement in Yemen, its successor entities, entities that own or control, or are owned or controlled by, the Houthi movement, or entities acting for or on behalf of the Houthi movement;
 (4)is a successor entity to a person described in paragraph (1), (2), or (3); (5)is an entity that owns or controls, or is owned or controlled by, a person described in paragraph (1), (2), or (3); or
 (6)is an entity that is acting for, or on behalf of, a person referred to in paragraph (1), (2), or (3).
					(c)Sanctions described
 (1)In generalThe sanctions described in this subsection are the following: (A)Asset blockingIn accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the President shall block all transactions in property, or interests in property, of a person subject to subsection (b) if such property or interests in property—
 (i)are in the United States; (ii)are transported into the United States; or
 (iii)are in, or come into, the possession or control of a United States person. (B)Aliens ineligible for visas, admission, or parole (i)Exclusion from the united statesThe Secretary of State shall deny a visa to, and the Secretary of Homeland Security shall exclude from the United States, any alien subject to subsection (b).
							(ii)Current visas revoked
 (I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of any such officer or Secretary) shall revoke any visa or other entry documentation issued to an alien subject to subsection (b), regardless of when such visa was issued.
 (II)Effect of revocationA revocation under subclause (I) shall take effect immediately and shall automatically cancel any other valid visa or entry documentation that is in the alien’s possession.
 (C)Denial of certain transactionsAny letter of offer and acceptance, or license to export, any defense article or defense service controlled for export under the Arms Export Control Act (22 U.S.C. 2751 et seq.) or the Export Administration Act of 1979 (50 U.S.C. 4601 et seq.), as continued in force by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), requested by a person described in subsection (b) shall be denied until the date that is 180 days after the date on which the Secretary of State certifies to Congress that any action by such person described in subsection (b) has ceased.
 (2)Inapplicability of national emergency requirementThe requirements under section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of the imposition of sanctions under this section.
 (3)PenaltiesAny person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1), (2), or (3) of subsection (b), or any regulation, license, or order issued to carry out such paragraph, shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of such section.
 (d)ExceptionThe sanctions described in subsection (c)(1) shall not apply to any act incidental or necessary to the provision of urgently needed humanitarian assistance.
				109.GAO review of United States military support to Saudi-led coalition
 (a)ReviewThe Comptroller General of the United States shall conduct a review of the United States military support to the Saudi-led coalition that evaluates—
 (1)the manner and extent to which the United States military provides support to the Saudi-led coalition;
 (2)how the Department of Defense prioritizes aerial refueling capabilities in support of the Saudi-led coalition;
 (3)the manner and extent to which the United States has been reimbursed for aerial refueling support of Saudi-led coalition aircraft;
 (4)whether and how the Department of Defense determines the extent to which its advice and assistance has reduced civilian casualties and damage to civilian infrastructure, including evaluating a differentiation between dynamic and deliberate targeting by the Saudi-led coalition;
 (5)whether and how the Department of Defense determines the efficacy of defensive advice and assistance to the Saudi-led coalition, including with respect to ballistic missiles and other threats to the sovereignty of regional partners; and
 (6)the responsiveness, completeness, and accuracy of any certifications submitted pursuant to section 1290 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232).
 (b)BriefingNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall provide the preliminary results of the review conducted under subsection (a) to—
 (1)the Committee on Armed Services of the Senate; (2)the Committee on Foreign Relations of the Senate;
 (3)the Committee on Armed Services of the House of Representatives; and (4)the Committee on Foreign Affairs of the House of Representatives.
 (c)Final reportDuring the briefing required under subsection (b), the Comptroller General shall notify the committees referred to in such subsection when a final report summarizing the results of the review conducted under subsection (a) will be submitted to such committees.
				IISaudi Arabia accountability
			201.Imposition of sanctions on persons responsible for the death of Jamal Khashoggi
 (a)In generalSection 1263 of the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note) is amended—
 (1)in subsection (a), in the matter preceding paragraph (1), by striking (b) and inserting (c); (2)by redesignating subsections (b) through (j) as subsections (c) through (k), respectively;
 (3)by inserting after subsection (a) the following:  (b)Jamal KhashoggiNot later than 30 days after the date of the enactment of the Saudi Arabia Accountability and Yemen Act of 2018, the President shall impose the sanctions described in subsection (c) with respect to any foreign person, including any official of the government of Saudi Arabia or member of the royal family of Saudi Arabia that the President determines, based on credible evidence—
 (1)was responsible for, or complicit in, ordering, controlling, or otherwise directing an act or acts contributing to or causing the death of Jamal Khashoggi; or
 (2)has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of an activity described in paragraph (1).;
 (4)in subsection (d), as redesignated, in the matter preceding paragraph (1), by inserting or (b) after subsection (a); (5)in subsection (f), as redesignated, by striking subsection (b)(1) and inserting subsection (c)(1);
 (6)in subsection (j), as redesignated, by inserting or (b) after subsection (a); and (7)in subsection (k), as redesignated, by striking paragraphs (1) and (2) and inserting the following:
						
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on Banking, Housing, and Urban Affairs of the Senate;
 (3)the Committee on Foreign Affairs of the House of Representatives; (4)the Committee on Financial Services of the House of Representatives; and
 (5)the Committee on Ways and Means of the House of Representatives.. (b)BriefingsNot later than 15 days after the date of the enactment of this Act, and every 45 days thereafter, the Secretary of State, in conjunction with the Secretary of the Treasury and the Director of National Intelligence, shall provide a briefing to the appropriate congressional committees (as defined in section 1263(k) of the Global Magnitsky Human Rights Accountability Act, as amended by subsection (a)(7)) regarding the implementation of the amendment made by subsection (a)(3).
 202.Report on Saudi Arabia’s human rights recordNot later than 30 days after the date of the enactment of this Act, the Secretary of State, in accordance with section 502B(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2304(c)), shall submit an unclassified, written report to Congress that—
 (1)includes the information required under such section 502B(c); (2)describes the extent to which officials of the Government of Saudi Arabia, including members of the military or security services, are responsible for or complicit in gross violations of internationally recognized human rights, including violations of the human rights of journalists, bloggers, and those who support women’s rights or religious freedom;
 (3)describes the extent to which the Government of Saudi Arabia— (A)has knowingly blocked access to Yemeni ports, ports of entry, or other facilities used by the United Nations, its specialized agencies and implementing partners, national and international nongovernmental organizations, or any other actors engaged in humanitarian relief activities in Yemen;
 (B)has hindered the efforts of the organizations referred to in subparagraph (A) to deliver humanitarian relief, including through diversion of goods and materials intended to provide relief to civilians in Yemen;
 (C)has prohibited or directly or indirectly restricted the transport or delivery of United States humanitarian assistance to Yemen; and
 (D)complied with the Secretary of State’s statement on October 30, 2018, related to ending the conflict in Yemen; and (4)identifies the percentage by which civilian casualties and deaths, respectively, increased as a result of Saudi coalition air strikes in Yemen between November 2017 and August 2018.
				IIIGeneral provisions
 301.Rule of constructionNothing in this Act may be construed to limit the authority of the President pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
 302.SunsetThis Act shall cease to be effective on the date that is 5 years after the date of the enactment of this Act.
